Citation Nr: 1141902	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension including as secondary to diabetes mellitus type II (also claimed as secondary to Agent Orange exposure).  

6.  Entitlement to service connection for hypertension including as secondary to diabetes mellitus type II (also claimed as secondary to Agent Orange exposure).


REPRESENTATION

Appellant represented by:	Larry D. Schuh


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reported active service from March 1958 to January 1961 and from July 1963 to December 1976.  He was awarded the Bronze Star with "V" device, a Purple Heart, and the Combat Infantryman's Badge among other wards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran requested a Board hearing, however, he did not  report for a hearing scheduled in August 2011 and no good cause was shown.  Therefore, the Board may proceed without a hearing.  38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for PTSD, bilateral hearing loss and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was most recently denied in August 2005 and was not appealed, nor was additional evidence submitted during the appeal period that was not addressed by the RO.  

2.  Evidence added to the record since the August 2005 rating decision, raises a reasonable possibility of substantiating a claim for service connection for PTSD.

3.  Entitlement to service connection for bilateral hearing loss was most recently denied in August 2005 and was not appealed, nor was additional evidence submitted during the appeal period that was not addressed by the RO.  

4.  Evidence added to the record since the August 2005 rating decision, raises a reasonable possibility of substantiating a claim for service connection for bilateral hearing loss.

5.  Entitlement to service connection for hypertension was most recently denied in August 2005 and was not appealed, nor was additional evidence submitted during the appeal period that was not addressed by the RO.  

6.  Evidence added to the record since the August 2005 rating decision, raises a reasonable possibility of substantiating a claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, in which the RO denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, (2011), 20.302, 20.1103 (2010).

2.  New and material evidence having been submitted since the August 2005 rating decision, the criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The August 2005 rating decision, in which the RO denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

4.  New and material evidence having been submitted since the August 2005 rating decision, the criteria to reopen the claim for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The August 2005 rating decision, in which the RO denied service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).

6.  New and material evidence having been submitted since the August 2005 rating decision, the criteria to reopen the claim for service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been submitted to reopen the PTSD, bilateral hearing loss, and hypertension claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, sensorineural hearing loss, and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background & Analysis

PTSD

In a July 1991 rating decision, the RO denied service connection for PTSD because there was no confirmed diagnosis of PTSD.  The Veteran did not appeal that decision.  
In an August 2005 rating decision, the RO denied service connection for PTSD because there was no confirmed diagnosis of PTSD.  The Veteran also did not submit any new evidence during the one year after August 2005 that could be considered new and material and thus render the August 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the August 2005 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The Veteran subsequently requested that his claim be reopened in November 2006.  

The evidence of record at the time of the August 2005 rating decision included service treatment records, private treatment records, and VA treatment records.  Private treatment records from Texas Department of Criminal Justice dated in June 1990 reflect that PTSD was ruled out.  In July 1990, the Veteran was diagnosed with PTSD.  

The evidence received since the August 2005 rating decision includes statements by the Veteran reflecting that he has a current diagnosis of PTSD due to service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has PTSD that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.  


Bilateral Hearing Loss

In an August 2005 rating decision, the RO denied service connection for bilateral hearing loss because there was no hearing loss for VA purposes shown in the Veteran's service treatment records, hearing loss was not shown to have manifested to a compensable degree within one year from date of discharge from service, and there was no current medical evidence showing a diagnosis of hearing loss related to noise exposure in service.  The Veteran also did not submit any new evidence during the one year after August 2005 that could be considered new and material and thus render the August 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the August 2005 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The Veteran subsequently requested that his claim be reopened in November 2006.  

The evidence of record at the time of the August 2005 rating decision included service treatment records, private treatment records, and VA treatment records.  

The evidence received since the August 2005 rating decision includes private treatment records from Texas Department of Criminal Justice dated in September 2003 reflecting a summary of problems including hearing loss first observed in 2002.  The evidence received since the August 2005 rating decision also includes statements by the Veteran reflecting that he has a current diagnosis of bilateral hearing loss due to service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has bilateral hearing loss that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   

Hypertension

In an August 2005 rating decision, the RO denied service connection for hypertension because service treatment records showed no complaints of, treatment for, or diagnosis of hypertension while in service and hypertension was not shown to have manifested to a compensable degree within one year from date of discharge from service.  The Veteran also did not submit any new evidence during the one year after August 2005 that could be considered new and material and thus render the August 2005 rating decision not final.  38 C.F.R. § 3.156(b) (2011).  Therefore, the August 2005 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104 (2011), 20.302, 20.1103 (2010).  The Veteran subsequently requested that his claim be reopened in November 2006.  

The evidence of record at the time of the August 2005 rating decision included service treatment records, private treatment records, and VA treatment records.  

The evidence received since the August 2005 rating decision includes private treatment records from Texas Department of Criminal Justice beginning in March 2003 reflecting that the Veteran has been diagnosed with hypertension.  The evidence received since the August 2005 rating decision also includes statements by the Veteran reflecting that he has a current diagnosis of hypertension due to service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that this evidence is new, in that it was not previously submitted, and is material, in that it bears directly and substantially on the question before the Board, that is, whether the Veteran has hypertension that is related to service.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim.  Therefore the claim must be reopened.   


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent the appeal is granted.


REMAND

In November 2006, the Veteran stated that he was treated in the early 1980's at the Vet Center in San Antonio, Texas and was also treated by Dr. Abby for PTSD.  In July 2009, the Veteran stated that most of the VA treatment records from the Audie L. Murphy Memorial VA Medical Center (VAMC) in San Antonio, Texas are missing, including a large amount of medical records from 1984 to 1988.  The claims file contains San Antonio VA treatment records from October 12, 1984 to June 13, 1988, but additional records may be available including records from 1984 dated before October and records from 1988 dated after June.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran also stated in July 2009 that treatment records from Texas Department of Criminal Justice from 2008 to present have not been obtained.  As the records noted above are not in the claims file, appropriate action is therefore necessary to fully assist the Veteran.  See 38 C.F.R. § 3.159 (2011).

The Veteran was awarded a Bronze Star with "V" device, a Purple Heart, and the Combat Infantryman's Badge.  Based on those awards, the Board finds that the Veteran is a combat Veteran and that therefore his lay statements alone are sufficient to establish an in-service injury if consistent with the circumstance, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran contends that he has bilateral hearing loss due to noise exposure to artillery during service.  Based on the evidence of record, the Board finds that the Veteran experienced noise exposure to artillery during service.  The Board believes that a VA examination and opinion (based on a review of the claims file) with regard to the hearing loss issue is necessary to comply with 38 C.F.R. § 3.159(c)(4) (2011).  

The Board reminds the Veteran that the duty to assist is not a one-way street, and that he has a duty to cooperate, to include reporting for examination and cooperating with the examiner.  If an appellant wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  He is advised that he has an obligation to assist VA in the development of his claim, and that failure to do so may result in an adverse decision.  38 C.F.R. § 3.655 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's outpatient treatment records from the Audie L. Murphy Memorial VAMC dated from all of 1984 through and including all of 1988.  Obtain the Veteran's outpatient treatment records from the San Antonio Vet Center dated from the early 1980's.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  Ask that the Veteran complete releases for any treatment he received from Dr. Abby, as well as from the Texas Criminal Justice System from June 2007 to the present.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his disabilities.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

3.  The Veteran should then be scheduled for an appropriate VA examination to determine the nature and etiology of any current PTSD.  The claims file should be made available to the examiner in connection with the examination.  The RO should clearly advise the examiner that the Veteran engaged in combat and that any combat-related  stressors, or stressors related to fear of hostile military or terrorist activity, that are consistent with the circumstances, conditions, and hardships of service should be considered verified.  Any indicated special tests, such as PTSD psychological testing, should be accomplished.  Following a thorough evaluation, which includes obtaining a complete history of prior symptomatology, performance of all indicated tests, and review of the medical evidence contained in the claims folder, the examiner should clearly indicate whether a diagnosis of PTSD is warranted.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has PTSD related to service, and, if so, to identify the stressor(s) that the PTSD is causally related to.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record.

5.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current bilateral hearing loss.  The claims file should be made available to the examiner in connection with the examination.  The RO should clearly advise the examiner that the Veteran experienced noise exposure to artillery during service.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported.  If current hearing loss disability is shown, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such hearing loss disability is causally related to the Veteran's active duty service.  For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record. 

5.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

6.  Upon completion of the above, readjudicate the PTSD, bilateral hearing loss, and hypertension claims and consider all evidence received since issuance of the most recent Supplemental Statement of the Case.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


